
	
		I
		111th CONGRESS
		1st Session
		H. R. 4285
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mrs. Bono Mack (for
			 herself, Mr. Grijalva,
			 Ms. Richardson,
			 Mr. Calvert,
			 Mr. Baca, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Pechanga Band of Luiseno Mission Indians
		  Water Rights Settlement, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Pechanga Band of Luiseño
			 Mission Indians Water Rights Settlement Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Approval of the pechanga settlement
				agreement.
					Sec. 5. Tribal Water Right.
					Sec. 6. Satisfaction of claims.
					Sec. 7. Waiver of claims.
					Sec. 8. Water facilities.
					Sec. 9. Pechanga Settlement Fund.
					Sec. 10. Miscellaneous provisions.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Repeal on failure of enforceability date.
				
			2.PurposesThe purposes of this Act are—
			(1)to achieve a fair,
			 equitable, and final settlement of claims to water rights and certain claims
			 for injuries to water rights in the Santa Margarita River Watershed for—
				(A)the Band;
			 and
				(B)the United States
			 acting in its capacity as trustee for the Band and Allottees;
				(2)to achieve a fair,
			 equitable, and final settlement of certain claims by the Band against the
			 United States;
			(3)to authorize,
			 ratify, and confirm the Pechanga Settlement Agreement to be entered into by the
			 Band, RCWD, EMWD, and the United States;
			(4)to authorize and
			 direct the Secretary—
				(A)to execute the
			 Pechanga Settlement Agreement; and
				(B)to take any other
			 action necessary to carry out the Pechanga Settlement Agreement in accordance
			 with this Act; and
				(5)to authorize the
			 appropriation of funds necessary for the implementation of the Pechanga
			 Settlement Agreement and this Act.
			3.DefinitionsIn this Act:
			(1)Adjudication
			 courtThe term Adjudication Court means the U.S.
			 District Court for the Southern District of California exercising continuing
			 jurisdiction over the Adjudication Proceeding.
			(2)Adjudication
			 proceedingThe term Adjudication Proceeding means
			 litigation initiated by the United States regarding relative water rights in
			 the Santa Margarita River Watershed in United States v. Fallbrook Public
			 Utility District et al., Civ. No. 3:51–cv–01247 (S.D.C.A.), including any
			 litigation initiated to interpret or enforce the relative water rights in the
			 Santa Margarita River Watershed pursuant to the Adjudication Court’s continuing
			 jurisdiction over the Fallbrook Decree.
			(3)AFYThe
			 term AFY means acre-feet per year.
			(4)AllotteeThe
			 term allottee means a person who holds a beneficial real
			 property interest in an Indian allotment that is—
				(A)located within the
			 Reservation; and
				(B)held in trust by
			 the United States.
				(5)BandThe
			 term Band means the sovereign government of the Pechanga Band of
			 Luiseño Mission Indians, which is organized under section 16 of the Act of June
			 18, 1934 (25 U.S.C. 476), acting on behalf of itself and its members.
			(6)Brine disposal
			 facility noticeThe term Brine Disposal Facility
			 Notice has the meaning set forth in section 5 of the Recycled Water
			 Infrastructure Agreement.
			(7)ClaimsThe
			 term claims means rights, claims, demands, actions, compensation
			 or causes of action whether known or unknown as of the date of the Pechanga
			 Settlement Agreement.
			(8)Demineralization
			 and brine disposal projectThe term Demineralization and
			 Brine Disposal Project has the meaning set forth in section 1 of the
			 Recycled Water Infrastructure Agreement.
			(9)EmwdThe
			 term EMWD means Eastern Municipal Water District, a municipal
			 water district organized and existing in accordance with the Municipal Water
			 District Law of 1911, Division 20 of the Water Code of the State of California,
			 as amended.
			(10)Emwd connection
			 feeThe term EMWD Connection Fee has the meaning
			 set forth in section 2.3(b) of the Extension of Service Area Agreement.
			(11)Enforceability
			 dateThe term enforceability date means the date
			 on which the Secretary publishes in the Federal Register the statement of
			 findings described in section 7(f).
			(12)ESAA capacity
			 agreementThe term ESAA Capacity Agreement means
			 the Agreement to Provide Capacity for Delivery of ESAA Water,
			 among the Band, RCWD and the United States.
			(13)Esaa
			 waterThe term ESAA Water means imported potable
			 water that the Band receives from EMWD and MWD pursuant to the Extension of
			 Service Area Agreement.
			(14)Extension of
			 service area agreementThe term Extension of Service Area
			 Agreement means the Agreement for Extension of Existing Service
			 Area, among the Band, EMWD, the United States and MWD for purposes of
			 provision of water service by EMWD to a designated portion of the Reservation
			 using water supplied by MWD.
			(15)Fallbrook
			 decreeThe term Fallbrook Decree means the
			 Modified Final Judgment And Decree, entered in the Adjudication
			 Proceeding on April 6, 1966. The term Fallbrook Decree includes
			 all court orders, interlocutory judgments and decisions supplemental to the
			 Modified Final Judgment And Decree, including Interlocutory
			 Judgment No. 30, Interlocutory Judgment No. 35, and Interlocutory Judgment No.
			 41.
			(16)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(17)Injury to water
			 rightsThe term Injury to Water Rights means an
			 interference with, diminution of, or deprivation of water rights under Federal
			 or State law.
			(18)Interim
			 capacityThe term Interim Capacity has the meaning
			 set forth in section 1 of the ESAA Capacity Agreement.
			(19)Interim
			 capacity noticeThe term Interim Capacity Notice
			 has the meaning set forth in section 4(b) of the ESAA Capacity
			 Agreement.
			(20)MWDThe
			 term MWD means the Metropolitan Water District of Southern
			 California, a metropolitan water district organized and incorporated under the
			 Metropolitan Water District Act of the State of California (Stats. 1969,
			 Chapter 209, as amended).
			(21)MWD connection
			 feeThe term MWD Connection Fee has the meaning
			 set forth in section 2.3(a) of the Extension of Service Area Agreement.
			(22)Pechanga esaa
			 delivery capacity accountThe term Pechanga ESAA Delivery
			 Capacity Account means the fund authorized by section 11(a)(2) of this
			 Act.
			(23)Pechanga
			 recycled water infrastructure accountThe term Pechanga
			 Recycled Water Infrastructure Account means the fund authorized by
			 section 11(a)(1) of this Act.
			(24)Pechanga
			 settlement agreementThe term Pechanga Settlement
			 Agreement means that agreement, together with the exhibits thereto. The
			 parties to the Pechanga Settlement Agreement are the Band, the United States on
			 behalf of the Band, its members and allottees, RCWD and EMWD.
			(25)Pechanga
			 settlement fundThe term Pechanga Settlement Fund
			 means the fund authorized by section 9 of this Act.
			(26)Pechanga water
			 codeThe term Pechanga Water Code means a water
			 code to be adopted by the Band in accordance with section 5(f).
			(27)Pechanga water
			 fund accountThe term Pechanga Water Fund Account
			 means the fund authorized by section 11(a)(3) of this Act.
			(28)Permanent
			 capacityThe term Permanent Capacity has the
			 meaning set forth in section 1 of the ESAA Capacity Agreement.
			(29)Permanent
			 capacity noticeThe term Permanent Capacity Notice
			 has the meaning set forth in section 5(b) of the ESAA Capacity
			 Agreement.
			(30)RcwdThe
			 term RCWD means the California water district organized pursuant
			 to California Water code section 34000 et seq. and includes all real property
			 owners for whom RCWD acts as an agent pursuant to an agency agreement.
			(31)Recycled water
			 infrastructure agreementThe term Recycled Water
			 Infrastructure Agreement means the Agreement for Recycled Water
			 Infrastructure among the Band, RCWD, and the United States.
			(32)Recycled water
			 transfer agreementThe term Recycled Water Transfer
			 Agreement means the Recycled Water Transfer Agreement
			 between the Band and RCWD.
			(33)ReservationThe
			 term Reservation means land depicted on the map attached to the
			 Pechanga Settlement Agreement as exhibit I. The term Reservation
			 is solely for the purposes of the Pechanga Settlement Agreement only, and not
			 for any of the exhibits, and shall not be used for any other purpose.
			(34)Santa margarita
			 river watershedThe Santa Margarita River
			 Watershed means the watershed that is the subject of the Adjudication
			 Proceeding and the Fallbrook Decree.
			(35)SecretaryThe
			 term Secretary means the Secretary of the United States
			 Department of the Interior.
			(36)StateThe
			 term State means the State of California.
			(37)Storage
			 pondThe term Storage Pond has the meaning set
			 forth in section 1 of the Recycled Water Infrastructure Agreement.
			(38)Tribal water
			 rightThe term Tribal Water Right means the water
			 rights ratified, confirmed and declared to be valid for the benefit of the Band
			 and allottees as specifically set forth and described in section 5 of the
			 Act.
			4.Approval of the
			 pechanga settlement agreement
			(a)In
			 generalExcept as modified by this Act, and to the extent the
			 Pechanga Settlement Agreement does not conflict with this Act, the Pechanga
			 Settlement Agreement is authorized, ratified, and confirmed. To the extent
			 amendments are executed to make the Pechanga Settlement Agreement consistent
			 with this Act, such amendments are also authorized, ratified, and
			 confirmed.
			(b)Execution of
			 pechanga settlement agreementTo the extent that the Pechanga
			 Settlement Agreement does not conflict with this Act, the Secretary is directed
			 to and shall promptly execute the Pechanga Settlement Agreement, including all
			 exhibits to or parts of the Pechanga Settlement Agreement requiring the
			 signature of the Secretary. Nothing herein precludes the Secretary from
			 approving modifications to exhibits to the Pechanga Settlement Agreement not
			 inconsistent with this Act, to the extent such modifications do not otherwise
			 require Congressional approval pursuant to the Trade and Intercourse Act, 25
			 U.S.C. 177, or pursuant to other Federal statute.
			(c)Execution of
			 extension of service area agreement, recycled water infrastructure agreement
			 and ESAA capacity agreementThe Secretary shall execute the
			 Extension of Service Area Agreement, the Recycled Water Infrastructure
			 Agreement and the ESAA Capacity Agreement within 60 days of the enactment of
			 this Act. Such agreements shall be effective and enforceable as between the
			 parties to such agreements, except the United States, as from the date all
			 parties thereto have executed such agreements. Such agreements shall be
			 enforceable as to the United States only as from the enforceability
			 date.
			(d)National
			 environmental policy act of 1969
				(1)Environmental
			 complianceIn implementing the Pechanga Settlement Agreement, the
			 Secretary shall promptly comply with all applicable aspects of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), and all other applicable
			 environmental Acts and regulations.
				(2)Execution of the
			 pechanga settlement agreementExecution of the Pechanga
			 Settlement Agreement by the Secretary under this section shall not constitute a
			 major Federal action under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.). The Secretary is directed to carry out all Federal
			 compliance necessary to implement the Pechanga Settlement Agreement.
				(3)Lead
			 agencyThe Bureau of Reclamation shall be designated as the lead
			 agency with respect to environmental compliance.
				5.Tribal Water
			 Right
			(a)Intent of
			 congressIt is the intent of Congress to provide to each allottee
			 benefits that are equivalent to or exceed the benefits allottees currently
			 possess, taking into consideration—
				(1)the potential
			 risks, cost, and time delay associated with litigation that would be resolved
			 by the Pechanga Settlement Agreement and this Act;
				(2)the availability
			 of funding under this Act;
				(3)the availability
			 of water from the Tribal Water Right and other water sources as set forth in
			 the Pechanga Settlement Agreement; and
				(4)the applicability
			 of section 7 of the Act of February 8, 1887 (25 U.S.C. 381) and this Act to
			 protect the interests of allottees.
				(b)Confirmation of
			 tribal water right
				(1)In
			 generalThe Tribal Water Right is ratified, confirmed, and
			 declared to be valid.
				(2)Characteristics
			 of tribal water rightThe Tribal Water Right shall be equal to
			 4,994 AFY of water that is subject to the jurisdiction of the Adjudication
			 Court. The priority date for 3,019 AFY of the Tribal Water Right shall be June
			 27, 1882. The priority date for 182 AFY of the Tribal Water Right shall be
			 August 29, 1893. The priority date for 729 AFY of the Tribal Water Right shall
			 be January 9, 1907. The priority date for 563 AFY of the Tribal Water Right
			 shall be March 11, 1907. The priority date for 501 AFY of the Tribal Water
			 Right shall be May 25, 1931.
				(3)UseSubject
			 to the terms of the Pechanga Settlement Agreement, this Act and the Fallbrook
			 Decree, the Band may use the Tribal Water Right for any purpose on the
			 Reservation.
				(c)Holding in
			 trustThe Tribal Water Right shall be held in trust by the United
			 States for the use and benefit of the Band, and the allottees in accordance
			 with this section.
			(d)AllotteesAs
			 specified in and provided for in this Act:
				(1)Applicability of
			 act of February 8, 1887The provisions of section 7 of the Act of
			 February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation
			 purposes shall apply to the Tribal Water Right.
				(2)Entitlement to
			 waterAny entitlement to water of an allottee under Federal law
			 for such allottee’s allotment shall be satisfied by the Band and no allottee
			 shall have any additional entitlement to water except as set forth in the
			 Pechanga Settlement Agreement and this Act.
				(3)Exhaustion of
			 remediesBefore asserting any claim against the United States
			 under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other
			 applicable law, an allottee shall exhaust remedies available under the Pechanga
			 Water Code or other applicable tribal law.
				(4)ClaimsFollowing
			 exhaustion of remedies available under the Pechanga Water Code or other
			 applicable tribal law, an allottee may seek relief under section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), or other applicable law.
				(5)AuthorityThe
			 Secretary shall have the authority to protect allottees’ rights as specified in
			 this section.
				(e)Authority of
			 band
				(1)In
			 generalExcept as provided in paragraph (2), the Band shall have
			 authority to use, allocate, distribute, and lease the Tribal Water
			 Right—
					(A)in accordance with
			 the Pechanga Settlement Agreement; and
					(B)subject to
			 approval of the Secretary of the Pechanga Water Code under section 5(f).
					(2)Leases by
			 allotteesNotwithstanding paragraph (1), an allottee may lease
			 any interest in land held by the allottee, together with any water right
			 determined to be appurtenant to the interest in land.
				(f)Pechanga water
			 code
				(1)In
			 generalNo later than eighteen (18) months following the
			 enforceability date, the Band shall enact a Pechanga Water Code, that provides
			 for—
					(A)the management,
			 regulation and governance of all uses of the Tribal Water Right in accordance
			 with the Pechanga Settlement Agreement; and
					(B)establishment by
			 the Band of conditions, permit requirements, and other limitations relating to
			 the storage, recovery, and use of the Tribal Water Right in accordance with the
			 Pechanga Settlement Agreement.
					(2)InclusionsSubject
			 to the approval of the Secretary, the Pechanga Water Code shall provide
			 that—
					(A)tribal allocations
			 of water to allottees shall be satisfied with water from the Tribal Water
			 Right;
					(B)charges for
			 delivery of water for irrigation purposes for allottees shall be assessed in
			 accordance with section 7 of the Act of February 8, 1887 (25 U.S.C.
			 381);
					(C)there is a process
			 by which an allottee may request that the Band provide water for irrigation use
			 in accordance with this Act;
					(D)there is a due
			 process system for the consideration and determination by the Band of any
			 request by an allottee, or any successor in interest to an allottee, for an
			 allocation of such water for irrigation purposes on allotted land, including a
			 process for—
						(i)appeal and
			 adjudication of any denied or disputed distribution of water; and
						(ii)resolution of any
			 contested administrative decision; and
						(E)there is a
			 requirement that any allottee with a claim relating to the enforcement of
			 rights of the allottee under the Pechanga Water Code or relating to the amount
			 of water allocated to land of the allottee must first exhaust remedies
			 available to the allottee under tribal law and the Pechanga Water Code before
			 initiating an action against the United States or petitioning the Secretary
			 pursuant to subsection (d)(4).
					(3)Action by
			 secretary
					(A)In
			 generalThe Secretary shall administer the Tribal Water Right
			 until the Pechanga Water Code is enacted in accordance with paragraph (1) and
			 those provisions requiring approval pursuant to paragraph (2).
					(B)ApprovalThe
			 Pechanga Water Code shall not be valid unless—
						(i)the
			 provisions of the Pechanga Water Code required by paragraph (2) are approved by
			 the Secretary; and
						(ii)each amendment to
			 the Pechanga Water Code that affects a right of an allottee is approved by the
			 Secretary.
						(C)Approval
			 period
						(i)In
			 generalExcept as provided by clause (ii), if the Secretary does
			 not approve or disapprove the Pechanga Water Code before the date that is 180
			 days after the date on which the Pechanga Water Code is submitted to the
			 Secretary for approval, the Pechanga Water Code shall be considered to have
			 been approved by the Secretary to the extent that it is not inconsistent with
			 the Pechanga Settlement Agreement or this Act.
						(ii)Mutual
			 extension of approval periodThe Pechanga Water Code may not be
			 considered to have been approved by the Secretary under clause (i) if the
			 Secretary and the Band agree to extend the approval period.
						(g)EffectExcept
			 as otherwise specifically provided in this section, nothing in this Act—
				(1)authorizes any
			 action by an allottee against any individual or entity, or against the Band,
			 under Federal, State, tribal, or local law; or
				(2)alters or affects
			 the status of any action pursuant to section 1491(a) of title 28, United States
			 Code.
				6.Satisfaction of
			 claims
			(a)In
			 generalThe benefits provided to the Band and the allottees under
			 the Pechanga Settlement Agreement and this Act shall satisfy all claims of the
			 Band and the allottees waived pursuant to section 7.
			(b)No recognition
			 of water rightsNotwithstanding subsection (a) and except as
			 provided in section 5(d), nothing in this Act recognizes or establishes any
			 right of a member of the Band or an allottee to water within the
			 Reservation.
			7.Waiver of
			 claims
			(a)In
			 general
				(1)Waiver of claims
			 by the band and the united states
					(A)Subject to the
			 retention of rights set forth in subsection (c), notwithstanding any provisions
			 to the contrary in the Pechanga Settlement Agreement, and in return for the
			 ratification, confirmation and declaration to be valid of the Tribal Water
			 Right and other benefits, including the commitments by RCWD and EMWD as set
			 forth in the Pechanga Settlement Agreement and this Act, the Band, and the
			 United States on behalf of the Band and allottees waive any and all of the
			 following claims—
						(i)claims for water
			 rights in the Santa Margarita River Watershed for lands located within the
			 Reservation arising from time immemorial and, thereafter, forever; and
						(ii)claims for water
			 rights in the Santa Margarita River Watershed that are based on aboriginal
			 occupancy for lands overlying the Santa Margarita River Watershed arising from
			 time immemorial and, thereafter, forever.
						(B)Subject to the
			 retention of rights set forth in subsection (c), notwithstanding any provisions
			 to the contrary in the Pechanga Settlement Agreement, and in return for the
			 ratification, confirmation and declaration to be valid of the Tribal Water
			 Right and other benefits, including the commitments by RCWD and EMWD as set
			 forth in the Pechanga Settlement Agreement and this Act, the Band and the
			 United States on behalf of the Band and allottees fully release, acquit and
			 discharge RCWD and EMWD from the following claims—
						(i)claims for
			 Injuries to Water Rights in the Santa Margarita River Watershed for lands
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;
						(ii)claims for
			 Injuries to Water Rights in the Santa Margarita River Watershed for lands
			 located within the Reservation arising or occurring at any time after June 30,
			 2009, resulting from the diversion or use of water in a manner not in violation
			 of the Pechanga Settlement Agreement or this Act;
						(iii)claims for
			 subsidence damage to land located within the Reservation arising or occurring
			 at any time up to and including June 30, 2009;
						(iv)claims for
			 subsidence damage arising or occurring after June 30, 2009, to lands located
			 within the Reservation resulting from the diversion of underground water in a
			 manner not in violation of the Pechanga Settlement Agreement or this Act;
			 and
						(v)claims arising out
			 of or relating in any manner to the negotiation or execution of the Pechanga
			 Settlement Agreement or the negotiation or execution of this Act.
						(2)Claims by the
			 united states against the bandSubject to the retention of rights
			 set forth in subsection (c), to the extent consistent with this Act, the United
			 States, in all its capacities (except as trustee for an Indian tribe other than
			 the Band), as part of the performance of obligations under the Pechanga
			 Settlement Agreement, is authorized to execute a waiver and release of any and
			 all claims against the Band, or any agency, official, or employee of the Band,
			 under Federal, State, or any other law for—
					(A)claims for
			 Injuries to Water Rights in the Santa Margarita River Watershed for lands
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;
					(B)claims for
			 Injuries to Water Rights in the Santa Margarita River Watershed for lands
			 located within the Reservation arising or occurring at any time after June 30,
			 2009, resulting from the diversion or use of water in a manner not in violation
			 this Agreement or the Act;
					(C)claims for
			 subsidence damage to land located within the Reservation arising or occurring
			 at any time up to and including June 30, 2009;
					(D)claims for
			 subsidence damage arising or occurring after June 30, 2009, to lands located
			 within the Reservation resulting from the diversion of underground water in a
			 manner not in violation of this Agreement or the Act; and
					(E)claims arising out
			 of or relating in any manner to the negotiation or execution of this Agreement
			 or the negotiation or execution of the Act.
					(3)Claims by the
			 band against the united statesSubject to the retention of rights
			 set forth in subsection (c), the Band, on behalf of itself and its members, is
			 authorized to execute a waiver and release of—
					(A)all claims against
			 the United States, its agencies, or employees relating to claims for water
			 rights in or water of the Santa Margarita River Watershed or any other river
			 systems outside of the Santa Margarita River Watershed that the United States
			 acting in its capacity as trustee for the Band asserted, or could have
			 asserted, in any proceeding, including but not limited to the Adjudication
			 Proceeding;
					(B)all claims against
			 the United States, its agencies, or employees relating to damages, losses, or
			 injuries to water, water rights, land, or natural resources due to loss of
			 water or water rights (including but not limited to damages, losses or injuries
			 to hunting, fishing, gathering or cultural rights due to loss of water or water
			 rights; claims relating to interference with, diversion or taking of water or
			 water rights; or claims relating to failure to protect, acquire, replace, or
			 develop water, water rights or water infrastructure) in the Santa Margarita
			 River Watershed that first accrued at any time up to and including June 30,
			 2009;
					(C)all claims against
			 the United States, its agencies, or employees encompassed within the case
			 Pechanga Band of Luiseño Indians v. Salazar, Civ. No. 1:06–cv–02206
			 (D.D.C);
					(D)all claims against
			 the United States, its agencies, or employees relating to the pending
			 litigation of claims relating to the Band’s water rights in the Adjudication
			 Proceeding; and
					(E)all claims against
			 the United States, its agencies, or employees relating to the negotiation,
			 execution or the adoption of the Pechanga Settlement Agreement, exhibits
			 thereto, or this Act.
					(b)Effectiveness of
			 waivers and releasesThe waivers under subsection (a) shall take
			 effect on the enforceability date.
			(c)Reservation of
			 rights and retention of claimsNotwithstanding the waivers and
			 releases authorized in this Act, the Band on behalf of itself and its members
			 and the United States acting in its capacity as trustee for the Band
			 retain—
				(1)claims for
			 enforcement of the Pechanga Settlement Agreement and this Act;
				(2)claims against
			 persons other than RCWD and EMWD;
				(3)claims for water
			 rights that are outside the jurisdiction of the Adjudication Court;
				(4)claims for water
			 rights for lands within the Santa Margarita River Watershed that are outside
			 the Reservation; provided, however, that such claims are for water rights
			 consistent with water rights recognized for such lands in the Fallbrook
			 Decree;
				(5)rights to use and
			 protect water rights acquired on or after the enforceability date; and
				(6)remedies,
			 privileges, immunities, powers and claims, including claims for water rights,
			 not specifically waived and released pursuant to this Act and the Pechanga
			 Settlement Agreement.
				(d)Effect of
			 pechanga settlement agreement and actNothing in the Pechanga
			 Settlement Agreement or this Act—
				(1)affects the
			 ability of the United States acting in its sovereign capacity to take actions
			 authorized by law, including but not limited to any laws relating to health,
			 safety, or the environment, including but not limited to the Clean Water Act,
			 the Safe Drinking Water Act, the Comprehensive Environmental Response,
			 Compensation, and Liability Act, Resource Conservation and Recovery Act, and
			 the regulations implementing such Acts;
				(2)affects the
			 ability of the United States to take actions acting in its capacity as trustee
			 for any other Indian tribe or allottee;
				(3)confers
			 jurisdiction on any State court to—
					(A)interpret Federal
			 law regarding health, safety, or the environment or determine the duties of the
			 United States or other parties pursuant to such Federal law; or
					(B)conduct judicial
			 review of Federal agency action; or
					(4)waives any claim
			 of a member of the Band in an individual capacity that does not derive from a
			 right of the Band.
				(e)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 earlier of—
					(A)December 31, 2015;
			 or
					(B)the enforceability
			 date.
					(2)Effects of
			 subsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
				(3)LimitationNothing
			 in this section precludes the tolling of any period of limitations or any
			 time-based equitable defense under any other applicable law.
				(f)Enforceability
			 dateThe enforceability date
			 shall be the date on which the Secretary publishes in the Federal Register a
			 statement of findings that—
				(1)the Pechanga
			 Settlement Agreement has been approved by the Adjudication Court;
				(2)all funds
			 authorized by this Act for such purpose have been deposited in the Pechanga
			 Settlement Fund;
				(3)the waivers and
			 releases authorized in subsection (a) have been executed by the Band and the
			 Secretary; and
				(4)the Extension of
			 Service Area Agreement has been approved and executed by all parties thereto
			 and is effective and enforceable in accordance with its terms.
				8.Water
			 facilities
			(a)In
			 generalThe Secretary shall, subject to the availability of
			 appropriations, using funds from the designated accounts of the Pechanga
			 Settlement Fund, provide the funds necessary to fulfill the Band’s obligations
			 under the Recycled Water Infrastructure Agreement and the ESAA Capacity
			 Agreement, in an amount not to exceed the amounts deposited in the designated
			 accounts for such purposes, in accordance with this Act and the terms and
			 conditions of such agreements.
			(b)Non-ReimbursabilityThe
			 funds provided by the Secretary pursuant to subsection (a) shall be
			 non-reimbursable.
			(c)Recycled water
			 infrastructure
				(1)In
			 generalThe Secretary shall, using funds from the Pechanga
			 Recycled Water Infrastructure Account, provide funds for the Storage Pond and
			 the Demineralization and Brine Disposal Project in accordance with this
			 section.
				(2)Storage
			 pondThe Secretary shall,
			 subject to the availability of appropriations, provide the funding necessary to
			 fulfill the Band’s obligations under the Recycled Water Infrastructure
			 Agreement for the design and construction of the Storage Pond, in an amount not
			 to exceed $2,500,000, such amount to be adjusted for changes since June 30,
			 2009, in construction costs as indicated by engineering cost indices applicable
			 to types of construction required to design and construct the Storage Pond.
					(A)The procedure for
			 the Secretary to provide funds pursuant to this section shall be as set forth
			 in the Recycled Water Infrastructure Agreement.
					(B)The Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(C)The United States
			 shall have no responsibility or liability for the Storage Pond to be designed
			 and constructed by RCWD.
					(D)In the event that
			 RCWD does not submit the Storage Pond Notice to the Band within 3 years after
			 the enforceability date, the funds set aside within the Pechanga Recycled Water
			 Infrastructure Account, including any interest that has accrued thereon, for
			 purposes of the design and construction of the Storage Pond shall revert to the
			 U.S. Treasury.
					(3)Demineralization
			 and brine disposal projectUpon receipt of a written request from the
			 Band pursuant to section 5(c) of the Recycled Water Infrastructure Agreement,
			 the Secretary, acting through the Bureau of Reclamation, shall enter into
			 negotiations with RCWD and the Band to establish an agreement that will allow
			 the Bureau of Reclamation to make payment directly to RCWD in the amount below.
			 Upon execution of said agreement the Secretary shall, subject to the
			 availability of appropriations, provide the funding necessary to fulfill the
			 Band’s obligations under the Recycled Water Infrastructure Agreement for the
			 design and construction of the Demineralization and Brine Disposal Project, in
			 an amount not to exceed $4,460,000, such amount to be adjusted for changes
			 since June 30, 2009, in construction costs as indicated by engineering cost
			 indices applicable to types of construction required to design and construct
			 the Demineralization and Brine Disposal Project.
					(A)The procedure for
			 the Secretary to provide funds pursuant to this section shall be as set forth
			 in the Recycled Water Infrastructure Agreement and the funding agreement
			 required pursuant to section 8(c)(3).
					(B)The Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(C)The United States
			 shall have no responsibility or liability for the Demineralization and Brine
			 Disposal Project to be designed and constructed by RCWD.
					(D)In the event that
			 RCWD, the Band and the United States do not enter into the funding agreement
			 required by section 8(c)(3) within 5 years after the enforceability date, the
			 funds set aside within the Pechanga Recycled Water Infrastructure Account,
			 including any interest that has accrued thereon, for purposes of the design and
			 construction of the Demineralization and Brine Disposal Project shall be
			 available for use by the Band to design and construct alternative
			 demineralization and brine disposal facilities that will provide benefits and
			 improvements in the quality of groundwater on the Reservation that are similar
			 to those that the Band would have received had RCWD constructed the
			 Demineralization and Brine Disposal Project.
					(d)ESAA delivery
			 capacity
				(1)In
			 generalThe Secretary shall, using funds from the Pechanga ESAA
			 Delivery Capacity Account, provide funds for Interim Capacity and Permanent
			 Capacity in accordance with this section.
				(2)Interim
			 capacityThe Secretary shall,
			 subject to the availability of appropriations, using funds from the ESAA
			 Delivery Capacity Account, provide the funding necessary to fulfill the Band’s
			 obligations under the ESAA Capacity Agreement for the provision by RCWD of
			 Interim Capacity to the Band in an amount not to exceed $1,000,000.
					(A)The procedure for
			 the Secretary to provide funds pursuant to this section shall be as set forth
			 in the ESAA Capacity Agreement.
					(B)The Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(C)The United States
			 shall have no responsibility or liability for the Interim Capacity to be
			 provided by RCWD.
					(D)In the event that
			 RCWD does not provide the Interim Capacity Notice required pursuant to the ESAA
			 Capacity Agreement within 60 days after the date required under such agreement,
			 the funds set aside in the Pechanga ESAA Delivery Capacity Account, including
			 any interest that has accrued thereon, for purposes of the provision of Interim
			 Capacity and Permanent Capacity shall be available for use by the Band to
			 provide alternative interim capacity in a manner that is similar to the Interim
			 Capacity and Permanent Capacity that the Band would have received had RCWD
			 provided such Interim Capacity and Permanent Capacity.
					(3)Permanent
			 capacityUpon receipt of the
			 Permanent Capacity Notice pursuant to section 5(b) of the ESAA Capacity
			 Agreement, the Secretary, acting through the Bureau of Reclamation, shall enter
			 into negotiations with RCWD and the Band to establish an agreement that will
			 allow for the disbursement of funds from the Pechanga ESAA Delivery Capacity
			 Account in the amount below. Upon execution of said agreement the Secretary
			 shall, subject to the availability of appropriations, using funds from the ESAA
			 Delivery Capacity Account, provide the funding necessary to fulfill the Band’s
			 obligations under the ESAA Capacity Agreement for the provision by RCWD of
			 Permanent Capacity to Pechanga in an amount not to exceed $16,900,000, such
			 amount to be adjusted for changes since June 30, 2009, in construction costs as
			 indicated by engineering cost indices applicable to types of construction
			 required to design and construct the Permanent Capacity.
					(A)The procedure for
			 the Secretary to provide funds pursuant to this section shall be as set forth
			 in the ESAA Capacity Agreement.
					(B)The Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of this
			 section.
					(C)The United States
			 shall have no responsibility or liability for the Permanent Capacity to be
			 provided by RCWD.
					(D)In the event that
			 RCWD does not provide the Permanent Capacity Notice required pursuant to the
			 ESAA Capacity Agreement within 5 years after the enforceability date, the funds
			 set aside in the Pechanga ESAA Delivery Capacity Account, including any
			 interest that has accrued thereon, for purposes of the provision of Permanent
			 Capacity shall be available for use by the Band to provide alternative
			 permanent capacity in a manner that is similar to the Permanent Capacity that
			 the Band would have received had RCWD provided such Permanent Capacity.
					9.Pechanga
			 Settlement Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Pechanga Settlement
			 Fund, consisting of such amounts as are deposited in the fund under subsections
			 (a)(1), (a)(2), and (a)(3) of section 11.
			(b)Accounts of
			 pechanga settlement fundThe Secretary shall establish in the
			 Pechanga Settlement Fund the following accounts:
				(1)Pechanga Recycled
			 Water Infrastructure Account, consisting of amounts authorized pursuant to
			 section 11(a)(1).
				(2)Pechanga ESAA
			 Delivery Capacity Account, consisting of amounts authorized pursuant to section
			 11(a)(2).
				(3)Pechanga Water
			 Fund Account, consisting of amounts authorized pursuant to section
			 11(a)(3).
				(c)Deposits to
			 pechanga settlement fund
				(1)In
			 generalThe Secretary of the Treasury shall promptly deposit in
			 the Pechanga Settlement Fund any amounts appropriated for that purpose.
				(2)Deposits to
			 accountsThe Secretary of the Treasury shall deposit amounts in
			 the accounts of the Pechanga Settlement Fund established under subsection
			 (b).
				(d)Management
				(1)In
			 generalThe Secretary shall manage the Pechanga Settlement Fund,
			 make investments from the Pechanga Settlement Fund, and make monies available
			 from the Pechanga Settlement Fund for distribution to the Band consistent with
			 the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.) (referred to in this subsection as the Trust Fund Reform
			 Act).
				(2)Investment of
			 pechanga settlement fundUpon the enforceability date the
			 Secretary shall invest amounts in the Pechanga Settlement Fund in accordance
			 with—
					(A)the Act of April
			 1, 1880 (25 U.S.C. 161);
					(B)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a);
					(C)the obligations of
			 Federal corporations and Federal Government-sponsored entities the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
						(i)the
			 obligations of the United States Postal Service described in section 2005 of
			 title 39, United States Code;
						(ii)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages,
			 obligations, and other securities of the Federal Home Loan Mortgage Corporation
			 described in section 303 of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1452); and
						(iv)bonds, notes, and
			 debentures of the Commodity Credit Corporation described in section 4 of the
			 Act of March 8, 1938 (15 U.S.C. 713a–4); and
						(D)the obligations
			 referred to in section 201 of the Social Security Act (42 U.S.C. 401).
					(3)Distributions
			 from pechanga settlement fund
					(A)In
			 generalFunds from the Pechanga Settlement Fund shall be used for
			 each purpose described in subparagraphs (B) through (D).
					(B)Pechanga
			 recycled water infrastructure accountThe Pechanga Recycled Water
			 Infrastructure Account shall be used for expenditures by the Band in accordance
			 with section 8(c).
					(C)Pechanga esaa
			 delivery capacity accountThe Pechanga ESAA Delivery Capacity
			 Account shall be used for expenditures by the Band in accordance with section
			 8(d).
					(D)Pechanga water
			 fund accountThe Pechanga Water Fund Account shall be used
			 for—
						(i)payment of the
			 EMWD Connection Fee;
						(ii)payment of the
			 MWD Connection Fee; and
						(iii)any expenses,
			 charges or fees incurred by the Band in connection with the delivery or use of
			 water pursuant to the Pechanga Settlement Agreement.
						(4)Withdrawals by
			 band
					(A)In
			 generalThe Band may withdraw any portion of amounts in the
			 Pechanga Settlement Fund on approval by the Secretary of a tribal management
			 plan in accordance with the Trust Fund Reform Act.
					(B)Requirements
						(i)In
			 generalIn addition to the requirements under the Trust Fund
			 Reform Act, the tribal management plan of the Band under subparagraph (A) shall
			 require that the Band spend any amounts withdrawn from the Pechanga Settlement
			 Fund in accordance with this Act.
						(ii)EnforcementThe
			 Secretary may carry out such judicial or administrative actions as the
			 Secretary determines to be necessary to enforce a tribal management plan to
			 ensure that amounts withdrawn by the Band from the Pechanga Settlement Fund
			 under this paragraph are used in accordance with this Act.
						(C)LiabilityThe
			 Secretary and the Secretary of the Treasury shall not be liable for the
			 expenditure or investment of amounts withdrawn from the Pechanga Settlement
			 Fund by the Band under this paragraph.
					(D)Expenditure
			 plan
						(i)In
			 generalFor each fiscal year, the Band shall submit to the
			 Secretary for approval an expenditure plan for any portion of the amounts
			 described in subparagraph (A) that the Band elects to withdraw under this
			 paragraph during the fiscal year.
						(ii)InclusionAn
			 expenditure plan under clause (i) shall include a description of the manner in
			 which, and the purposes for which, funds of the Band remaining in the Pechanga
			 Settlement Fund will be used during subsequent fiscal years.
						(iii)ApprovalOn
			 receipt of an expenditure plan under clause (i), the Secretary shall approve
			 the plan if the Secretary determines that the plan is—
							(I)reasonable;
			 and
							(II)consistent with
			 this Act.
							(5)Annual
			 reportsThe Band shall submit to the Secretary annual reports
			 describing each expenditure by the Band of amounts in the Pechanga Settlement
			 Fund during the preceding calendar year.
				(6)Certain per
			 capita distributions prohibitedNo amount in the Pechanga
			 Settlement Fund shall be distributed to any member of the Band on a per capita
			 basis.
				(e)AvailabilityThe
			 amounts in the Pechanga Settlement Fund shall be available for use by the
			 Secretary and withdrawal by the Band beginning on the enforceability
			 date.
			10.Miscellaneous
			 provisions
			(a)Waiver of
			 sovereign immunity by the united statesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.
			(b)Other tribes not
			 adversely affectedNothing in this Act quantifies or diminishes
			 any land or water right, or any claim or entitlement to land or water, of an
			 Indian tribe, band, or community other than the Band.
			(c)Limitation on
			 claims for reimbursementWith respect to Indian land within the
			 Reservation—
				(1)the United States
			 shall not submit against any Indian-owned land located within the Reservation
			 any claim for reimbursement of the cost to the United States of carrying out
			 this Act and the Pechanga Settlement Agreement; and
				(2)no assessment of
			 any Indian-owned land located within the Reservation shall be made regarding
			 that cost.
				(d)Effect on
			 current lawNothing in this section affects any provision of law
			 (including regulations) in effect on the day before the date of enactment of
			 this Act with respect to preenforcement review of any Federal environmental
			 enforcement action.
			11.Authorization of
			 appropriations
			(a)Authorization of
			 appropriations
				(1)Pechanga
			 recycled water infrastructure accountThere is authorized to be
			 appropriated $6,960,000, such amount to be adjusted for changes since June 30,
			 2009, in construction costs as indicated by engineering cost indices applicable
			 to types of construction required to design and construct the Storage Pond and
			 the Demineralization and Brine Disposal Project for deposit into the Pechanga
			 Recycled Water Infrastructure Account.
				(2)Pechanga esaa
			 delivery capacity accountThere is authorized to be appropriated
			 $17,900,000, such amount to be adjusted for changes since June 30, 2009, in
			 construction costs as indicated by engineering cost indices applicable to types
			 of construction required to provide the Interim Capacity and the Permanent
			 Capacity for deposit into the Pechanga ESAA Delivery Capacity Account.
				(3)Pechanga water
			 fund accountThere is authorized to be appropriated $25,382,000
			 for deposit into the Pechanga Water Fund Account for the purposes set forth in
			 section 9(d)(3)(D).
				12.Repeal on
			 failure of enforceability dateIf the Secretary does not publish a
			 statement of findings under section 7(f) by December 31, 2015—
			(1)this Act is
			 repealed effective January 1, 2016, and any action taken by the Secretary and
			 any contract or agreement pursuant to the authority provided under any
			 provision of this Act shall be void;
			(2)any amounts
			 appropriated under section 11, together with any interest on those amounts,
			 shall immediately revert to the general fund of the Treasury; and
			(3)any amounts made
			 available under section 11 that remain unexpended shall immediately revert to
			 the general fund of the Treasury.
			
